Title: Benjamin Henry Latrobe to Dolley Madison, 22 March 1809
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


Madam,
Philadelphia, March 22d 1809
I had yesterday the honor of your letter of the 20th. inst. I had already written to you on the subject of your carriages, & transmitted two patterns of English Lace, the only handsome ones which I could find in the city of that kind. When you have made your choice, it will not be necessary to send back the patterns as I shall understand which you mean, by your mentioning the broadest or narrowest of them.
I now beg you to determine on the following points. Do you wish the quarters of your Chariot to be open that is, to have blinds & Glasses, or to be close quartered with a plated sham joint. I have expressed the opening in dotts. I recommend close quarters as the handsomest by far, as well as most fashionable, & the only inducement to have open quarters would be that the Carriage might be more airy. It will be soon necessary to know what arms or cypher should be put on the carriage & in a few days I will transmit to you drawings for that purpose. The fashion requires them to be painted which can be done here very elegantly. Carriages are no longer made so very round & bulging as formerly. The body of the summer carriage was sent yesterday to the painters, ⟨Mr.⟩ Harvey having run the risk of putting it in hand as soon as I left Philadelphia the last time. I have ordered harness for 4 horses. Will you have separate plain harness for the Coachee or keep that you now have? What shall the Coachee be lined with? Cloth, or cotton Velvet? I have also considered what sort of a close moveable front you should have, & have invented one, (for which I do not want a patent) which is I think better than the usual front & much more close (besides being cheaper, it being an extra Charge). It will have two Glasses, & can be taken out & put away in a few minutes. Will you leave this to me?
There is no Silk Damask to be had either in New York or Philadelphia, & I am therefore forced to give you crimson Velvet curtains, of which I can get plenty & which to my astonishment will not be dearer than Damask.
I have already bought most of the articles in the small way & Mrs. Latrobe is so good as to runabout for me & aid me with her taste & judgment in those articles which she understands better than I.
The Guitar will be bought as soon as she finds one she likes. You know she has the reputation of being a good player on that in[s]trument.
I bought yesterday 4 Chimney pieces of Pennsylvania Marble. They are handsome & cheap & may be immediately put up. Hand who is now here, will bring round a number of things for you.
If you will do my Son Henry the honor to inform him of any thing you wish to communicate & which is not worthy of your own pen, he will immediately write to me.
With mine & Mrs. Latrobe’s best respects to you & Mr & Mrs. Cutts, & my sincere assurances to the president that I shall keep in view the ideas impressed upon me by him in the execution of my duty I am Your obedt hble Servt.
B H Latrobe
If the President will do me the honor to forward the List of books he wants I shall be happy to look out for them.
PS. Since writing the within I have bought a set of Scarlet Japanned waiters of the largest Size. They are sold in sets of 3, one 32 inches, the other 31, & the least 29 inches long. They are the largest I have ever seen. Also 2 dozen very elegant white handled knives & forks 2 dozen desert ditto, 2 steels, 2 Carving knives & forks & a Cheese knife being a compleat set. Also, 4 plated Chamber candlesticks, snuffers, & extinguishers. I could not get any with very broad bottoms, in any of the shops. I have not yet been able to find any double or treble Wine Coasters, but hope still to succeed.
To show you what a scandalous city this is since you left it, I will tell you that I was this day very seriously asked what Post Mr. Jefferson had refused me, after having promised it, under the plea of having forgotten it; & whether it was true that having complained of this treatment to Mr. Madison, who at the time was poking the fire, he had turned round & swore that that was nothing to the treatment he had received from Mr. Jefferson. On insisting on knowing the author of the report, I was told that it has been mentioned in a company of 2 or 300 & nobody could tell whence the story arose, but it was considered as very true notwithstanding!
